Citation Nr: 1709977	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus type 2.

4.  Entitlement to service connection for urinary/kidney condition, to include as due to diabetes mellitus type 2.

5.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus type 2.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2009, the Veteran filed a claim for entitlement to service connection for "PTSD/depression/anxiety."  Because the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by the description of the claim, reported symptoms, and other information of record, the Board is expanding the Veteran's claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) (stating that a claimant without medical expertise cannot be expected to delineate the diagnosis of the mental illness that is the subject of the claim).

The Veteran initially requested a Board hearing.  See VA Form 9 of April 2013; Veteran statements of September 2013 and September 2015.  By a filing of May 2016, the Veteran indicated that he did not wish to schedule an optional Board hearing.  Accordingly, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for an acquired psychiatric disability,
to include posttraumatic stress disorder (PTSD), anxiety, and depression

The Veteran underwent a VA examination in July 2015.  The examiner diagnosed "borderline personality disorder (by history)" and "mild neurocognitive disorder."  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  With regard to the etiology of the mild neurocognitive disorder, the examiner wrote that there are no indicators that this disorder is caused or exacerbated by military stressors (emphasis added).  Significantly, the examiner did not provide any opinion as to whether the mild neurocognitive disorder was due to any other incident of service, in addition to the military stressors reported by the Veteran in his PTSD claim.  An addendum to the examination report is required in order to allow the examiner to provide a more comprehensive etiology opinion regarding the mild neurocognitive disorder diagnosed at the time of the examination.  


Service connection for diabetes mellitus type 2,
 to include as due to exposure to herbicide agents

The Veteran filed his service connection claim in March 2009, alleging diabetes mellitus type 2 caused by exposure to Agent Orange during service in the Republic of Vietnam.  See Veteran's statement of March 2009.

In September 2007, the Veteran was diagnosed with diabetes type 2 based on the blood test results of a two-hour glucose tolerance test.  See September 2007 private treatment record.  A private treatment record of October 2007 made an assessment of diabetes mellitus type 2, noting a fasting BD level of 93-124, a two-hour postprandial BD of 111-162 - high (198), and a blood sugar level of 151.  Subsequent treatment records refer to the Veteran as having diabetes mellitus without supporting blood test results.  See, e.g., VA treatment record of January 2012.

The Veteran underwent a VA examination in September 2009.  The examiner noted the Veteran's report that he had been diagnosed with diabetes mellitus type 2 approximately two years earlier on the basis of elevated blood sugars at that time.  The VA examiner found that the Veteran's "blood sugars are within normal limits, [and] there is really no clear indication of diabetes per available record; therefore, glucose tolerance test will be requested."  A diagnosis was not made pending the glucose tolerance results, and no nexus opinion was provided.  The examiner also stated, however, in relation to possible carpal tunnel syndrome, "If [the Veteran] is meeting a threshold for diagnosis of diabetes, he is just now meeting that threshold."

The Veteran was diagnosed with diabetes mellitus type 2 in September 2007, and he filed his service connection claim in March 2009.  When an evidentiary record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under the circumstances, the Board will request another VA examination and medical opinion as to whether the diabetes mellitus type 2 diagnosed in 2007 resolved itself or was incorrectly diagnosed.  On remand, the examiner should attempt to resolve any discrepancy between the two potentially competing medical opinions that were prepared somewhat close in time (one showing a diagnosis, and the other showing no clear indication of diabetes in the record).

In June 2009, the medical impression was "preDM, but felt better on Metformin."  See VA treatment record of June 2009.  In the context of assigning disability ratings, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Although the current claim is one of service connection and not entitlement to an increased rating, the Board considers that a medical opinion is necessary to determine whether, without the prescription of Metformin (or the ameliorative effects such any medication might afford), the Veteran would be shown to have a diagnosis of diabetes mellitus type 2 during the period under review.

A VA medical examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here the Board also finds the September 2009 examination report to be inadequate, because the examiner found, on the one hand, no "clear indication" of diabetes in the record and, on the other hand, found that the Veteran was "just now meeting that threshold" for diabetes.  Medical evidence that is speculative, general, or inconclusive in nature may be considered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Due to ambiguity as to a current diagnosis of diabetes, the Board will remand for another VA examination as to the nature, extent, and etiology of any diabetes mellitus of the Veteran.


Entitlement to service connection for erectile dysfunction,
 urinary/kidney condition, and hypertension, all to include as
 due to diabetes mellitus type 2

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the Board is remanding the Veteran's service connection claim for diabetes mellitus type 2, the three above claims (for which possible secondary service connection is an issue) will also be remanded as being inextricably intertwined with the Veteran's diabetes claim.

Entitlement to service connection for bilateral hearing loss and tinnitus

The Veteran alleges that current hearing loss and tinnitus were incurred during service.  See Veteran's statement of March 2009.  The Veteran's hearing was found to be normal upon separation.  The Veteran at that time answered "yes" to the form question "Have you ever had or have you now hearing loss?"  See July 1968 report of separation examination.

The Veteran underwent a VA-contracted examination in September 2009.  The examiner found the Veteran to have current bilateral sensorineural hearing loss and associated subjective intermittent tinnitus.  The examiner offered a negative nexus opinion, citing the fact that the Veteran's entry and separation records showed no significant threshold shifts in hearing.  The examiner noted the Veteran's account of in-service noise exposure from artillery, mortars, and jet engines (without hearing protection), and post-service noise exposure from tools, equipment, and hunting (with hearing protection).  The high-frequency slope of the Veteran's hearing loss was determined to be consistent with a noise-induced hearing loss.  Other than provided a negative nexus opinion with respect to acoustic trauma during service, the examiner did not opine as to the etiology of the Veteran's hearing loss and tinnitus.  The examiner did not question the credibility of the Veteran's account of report of always having worn hearing protection during post-service occupational and recreational noise exposure.

A VA medical examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The probative value of a medical expert's opinion depends partly upon on whether the examiner was fully informed of the pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The absence of documented hearing loss at service separation does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet App 155 (1993).

The Veteran is competent to report symptoms that he has experienced through his senses, such as hearing difficulty and ringing in the ears.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Here the VA examiner did not address the Veteran's contemporaneous report of hearing loss at service separation, as reflected in the separation examination report.  The Veteran's statement should have formed part of the examiner's analysis.  The Board notes that the competent report of a symptom cannot be found to lack credibility merely because there is no contemporaneous, confirmatory medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board will remand to ensure that a full and accurate review of the record is made in the formulation of the medical nexus opinion as to hearing loss and tinnitus.  VA may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA audiologist for an addendum opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent) that any current hearing loss and/or tinnitus of the Veteran is etiologically related to in-service noise exposure.  An additional examination of the Veteran shall be ordered if deemed necessary by the audiologist.  The claims folder must be made available to, and reviewed by, the reviewing audiologist.  The reviewer should evaluate whether there is a medically sound basis for attributing the Veteran's hearing disability to noise exposure during service.  The reviewer is asked to explain the significance of the absence or presence of threshold shifts in hearing and the severity of any such shifts in regard to the likelihood of military noise exposure causing permanent hearing damage and/or tinnitus.

The analysis should include consideration of the Veteran's assertions as to the onset and history of his hearing loss and tinnitus, including his report of exposure to loud noise during military service, and specifically his documented statement at service separation that he had suffered hearing loss.  The Veteran is competent to report symptoms that he has experienced, such as hearing difficulty and ringing in the ears.  If there is a medical basis to support or doubt the history provided by the Veteran, the reviewer should provide a fully reasoned explanation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached should be provided.

2. Refer the Veteran's claims folder to a doctor of psychiatry for a supplemental VA medical opinion as to the etiology of any acquired psychiatric disorder of the Veteran.  An additional examination of the Veteran shall be ordered if deemed necessary by the psychiatrist.

The reviewing psychiatrist must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran suffers from an acquired psychiatric disorder or disorders or has suffered from such disorder(s) at any time during the pendency of his claim dating from March 2009.

If the Veteran's medical history indicates that the diagnosis of any mental disorder from March 2009 to the present has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any finding upon examination represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

For each diagnosis other than PTSD during the period under review, the reviewer is requested to offer comments and an opinion addressing whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.

With respect to any posttraumatic stress disorder (PTSD) during the period under review, the reviewer should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied at any time since March 2009.  If PTSD is diagnosed, the examiner should then comment upon a link between the PTSD and any verified in-service stressor, including the fear of hostile military or terrorist activity.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any diabetes disorder present during the appeal period.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that any diabetes found to be present during the appeal period had its onset or is otherwise etiologically related to service, to include exposure to herbicide agents during service in Vietnam.

The examiner should clarify whether the Veteran has a current diagnosis of diabetes mellitus, as the medical records are conflicting.  A current disability is one that existed at any time since the filing of the claim in March 2009, even if it has resolved since March 2009.  Opinion is specifically requested as to whether: a) at any time since March 2009, the Veteran has had diabetes mellitus type 2, which is shown by record evidence to have been diagnosed in 2007; b) whether the diabetes diagnosed in 2007 resolved itself, and if so when; and c) whether the diabetes diagnosed in 2007 was incorrectly diagnosed in the case of the Veteran.

The examiner should discuss specifically whether the Veteran would be diabetic without the use of Metformin or other medication.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any erectile dysfunction, urinary/kidney disorder, and hypertension.  The claims folder must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  All indicated tests should be conducted.

The examiner(s) should provide an opinion as whether it is at least as likely as not (that is, at least a 50 percent probability) that any erectile dysfunction, urinary/kidney disorder, and/or hypertension of the Veteran had its onset or is otherwise etiologically related to service, to include exposure to herbicide agents during service in Vietnam.  The examiner(s) is reminded that the mere fact that an herbicide presumption has not been established for a particular disorder at issue is not dispositive of a possible nexus between that disorder and service; consideration must still be given to the possible effect of any exposure to herbicide agents.

The examiner(s) should also opine as to whether it is at least as likely as not (i.e., a probability of at least 50 percent) that any erectile dysfunction, urinary/kidney disorder, and/or hypertension is proximately due to (caused by) or aggravated by diabetes mellitus type 2.

If aggravation is found, the examiner(s) should attempt to establish the baseline level of the disorder by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the erectile dysfunction, urinary/kidney disorder, and/or hypertension.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board 

5.  Thereafter, readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the applicable time period in which to respond

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




